The State of TexasAppellee




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 14, 2015

                                    No. 04-15-00193-CR

                                      George R. LUNA,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                  From the County Court at Law No. 5, Bexar County, Texas
                                  Trial Court No. 405848
                              John Longoria, Judge Presiding


                                       ORDER

       The Appellant’s motion for extension of time to file the brief is GRANTED. Time is
extended to August 12, 2015. No further extensions will be granted.



                                                   _________________________________
                                                   Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of July, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court